Citation Nr: 0005610	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  98-12 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss and tinnitus.  

2.  Entitlement to service connection for a lumbar back 
disorder.  


REPRESENTATION

Appellant represented by:	Bruce W. Ebert, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from May 1951 to February 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  


REMAND

The veteran was scheduled to appear before a member of a 
traveling section of the Board in July 1999.  In 
correspondence to the Board dated in July 1999, the veteran's 
attorney explained that he was unavailable for the scheduled 
hearing in that he was involved in another case on that date.  
He requested that the veteran be assigned another hearing 
date.  In correspondence to the veteran's representative from 
the Board in February 2000, the attorney was informed that 
his motion to reschedule the veteran's hearing before a 
member of the traveling section of the Board had been 
granted.  He was advised that the Oakland, California, RO 
would notify him by letter of the time and date of the 
hearing requested.  To afford the appellant an opportunity 
for this hearing, the claim will be remanded.  

In accordance with the statutory duty to assist the appellant 
in the development of evidence pertinent to his claim, the 
case is REMANDED to the RO for the following action:  

The RO should take appropriate action to 
schedule the appellant, in accordance 
with the docket number of this case, for 
a hearing before a member of the 
traveling section of the Board at the 
Oakland, California, RO.  A copy of the 
notice to the appellant of the scheduling 
of the hearing should be placed in the 
record.  

Thereafter, the case should be returned to the Board for 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




